DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 15. (Canceled).
Claim 16. (Canceled).
Claim 17. (Canceled).
Claim 18. (Canceled).
Claim 19. (Canceled).
Claim 20. (Canceled).

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 7/27/2021 is acknowledged.
In the reply filed 7/27/2021, independent claims 15 and 19 were amended to depend upon claim 1. These claims have not overcome the restriction requirement of 5/28/2021 and are withdrawn from consideration. The restriction requirement of 5/28/2021 outlined that inventions I, II, and III were subcombinations useable together in a single invention, and this analysis has not changed with the amendment to the claims. Invention II is related to invention I but has separate utility since it is an apparatus that ionizes droplets of liquid (invention I requires no ionization of droplets of liquid). Invention III is related to invention I but has separate utility since it is an apparatus comprising a sample well.
Claim 15 has been amended such that is (as an apparatus) is configured to perform the method of claim 1. However, claim 15 does not include any mechanism for performing the “directing” in claim 1.
Additionally, the amendment to claim 19 improperly seeks to import the limitations of claim 1. Claim 19 is an apparatus claim and includes the “system as claimed in claim 1”. However, claim 1 is a method claim and does not include limitations for a “system”. Therefore, claim 19 does not include all of the limitations of claim 1.
For these reasons, the restriction requirement is maintained and claims 15-20 have been withdrawn from consideration.
This application is in condition for allowance except for the presence of claims 15-20 directed to inventions non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Agrawal et al. U.S. PGPUB No. 2009/0290151 discloses a method of mass spectrometry comprising: focusing electromagnetic radiation into a region of a liquid sample below a surface of the liquid sample (“the sample is subjected to a laser where the laser energy is absorbed in the sample which results in its ablation and formation of a plasma” [0023]) so as to generate one or more bubbles (“two pulses are separated by a few microseconds (e.g., 1 to 20 µs), the energy of the first one is used to mainly vaporize the sample or to create a bubble (and hence results in weak plasma) and the second one excites the evaporated material and results in a more intense plasma” [0038]) which rise to the surface of the liquid whereupon one or more particles of the sample are emitted from the surface of the liquid sample ([0038]). However, although the sample is ablated to form plasma 81, there is no disclosure that the plasma 81 may form coherent droplets, as claimed.
Iwasaki U.S. PGPUB No. 2016/0086758 discloses a method of mass spectrometry comprising: generating one or more bubbles which rise to the surface of the liquid whereupon one or more droplets of liquid are emitted from the surface of the liquid sample (“a gas is injected below the surface of a liquid to generate bubbles in the liquid, and liquid droplets are generated when the bubbles burst open at the surface of the liquid” [0004]); and directing the one or more emitted droplets towards an inlet of a mass spectrometer or an ion source (“The gas and liquid droplets are injected through the nozzle into a vacuum (PTL 1)” [0006]). However, Iwasaki does not explicitly disclose 
Holman et al. U.S. PGPUB No. 2019/0122878 discloses a method of mass spectrometry comprising: focusing electromagnetic radiation into a region of a liquid sample below a surface of the liquid sample so as to generate one or more bubbles in one or more droplets of liquid emitted from the surface of the liquid sample (“Bubbles were occasionally observed on the surface of the droplet after laser ablation and may change the ablation plume formation and direction” [0099]); and directing the one or more emitted droplets towards an inlet of a mass spectrometer or an ion source (“the continuous flow probe is coupled to an electrospray ionization emitter of the spectrometer” [0028]). However, Holman forms bubbles after the formation of droplets of liquid and therefore does not emit droplets by generating bubbles with focused electromagnetic radiation.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method of mass spectrometry comprising: focusing electromagnetic radiation a liquid sample so as to generate bubbles whereupon one or more droplets of liquid are emitted from the surface of the liquid sample; and directing the one or more emitted droplets towards an inlet of a mass spectrometer or an ion source.

Regarding dependent claims 2-14; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON L MCCORMACK/Examiner, Art Unit 2881